UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  January 19, 2006

                                       Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                      Hon. ILANA DIAMOND ROVNER, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

No. 03-2817

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Northern
                                                District of Illinois, Eastern Division
      v.
                                                No. 01 CR 883
ALBERTO RAMON DIAZ-GUTIERREZ,
    Defendant-Appellant.                        Robert W. Gettleman,
                                                Judge.

                                     ORDER

       Alberto Ramon Diaz-Gutierrez pleaded guilty to reentering the United States
without permission after he was deported following conviction for an aggravated
felony. See 8 U.S.C. § 1326(a). In sentencing him, Judge Robert W. Gettleman
treated the guidelines as mandatory in accordance with the law as it existed before
United States v. Booker, 543 U.S. 220 (2005). Following Booker, we ordered a
limited remand, pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), so the judge could inform us whether he would have sentenced Diaz-
Gutierrez differently had he known the sentencing guidelines were merely advisory.

      In response to our order, Judge Gettleman stated in part:

              The Court is unable at this time to say that it would have
No. 03-2817                                                                   Page 2

              imposed the same sentence if it had known the
              Sentencing Guidelines were merely advisory. The Court
              therefore desires to re-sentence the defendant.

       We invited the parties to file position statements concerning the appropriate
disposition of the case. Only Diaz-Gutierrez has responded, and he concurs with
the district court that resentencing is appropriate. Accordingly, IT IS ORDERED
that Diaz-Gutierrez’s sentence is VACATED, and the case is REMANDED to the
district court for resentencing.